DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to a fitting assembly, and Species III of figs. 7 and 8, in the reply filed on December 13, 2021, is acknowledged.  The traversal is on the ground(s) that the Examiner may consider all of the claims without conducting an unreasonably burdensome search.  This is not found persuasive because the patentably distinct groups and species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Furthermore, this application is a U.S. national stage application submission filed under 35 U.S.C. 371, which is subject to unity of invention practice in accordance with 37 CFR 1.475 and 1.499, for which search burden is not a basis of restriction. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-26 are withdrawn by Applicant from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  However, upon further examination of the claims, claims 15-18 are withdrawn from consideration
Applicant timely traversed the restriction (election) requirement in the reply filed on December 13, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 10, 19-21 and 27 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US3339808 (“Sterns”).
Regarding claim 1, Sterns discloses (see fig. 2) a fitting assembly comprising: 
a fitting body (mainly defined by 33 and 34) defining a fluid inlet (upper opening of cylinder 33, relative to the orientation of fig. 2), a fluid outlet (bottom opening of tube 34, relative to the orientation of fig. 2), a passageway extending between tank12 and discharge tube 34) extending between the fluid inlet and the fluid outlet, and a valve opening (at least partially defined by 29) disposed between the fluid inlet and the fluid outlet; and 
a valve assembly comprising: 
an actuator shaft (52) movably coupled with the fitting body and movable between an extended position (position of fig. 2) and a retracted position (position where seal 32 is displaced away from valve seat 30); 

an actuator (cylinder 25 and/or piston 62) operably coupled with the actuator shaft and operable to facilitate movement of the actuator shaft (via compressed air supplied through tubing 26 and spring 56) between the extended position and the retracted position; and 
a bracing assembly (15) associated with the fitting body and the actuator and configured to transfer forces at the actuator away from the fitting body (to discharge port 29 of tank 12).  
Regarding claim 2, Sterns discloses the actuator shaft (52) is translatable (via piston 62) between the extended position (position illustrated in fig. 2) and the retracted position (position where seal 32 is displaced away from valve seat 30).  
Regarding claim 5, Sterns discloses the fitting body (mainly defined by 33 and 34) further comprises a collar (40 and/or 22) at the fluid inlet (top opening of cylinder 33, relative to the orientation of fig. 2) that facilitates selective coupling of the fitting body with an upper valve body (mainly defined by 29).  
Regarding claim 10, Sterns discloses the fitting body (mainly defined by 33 and 34) comprises an elbow fitting (cylinders 33 and 34 form a conduit elbow).  
Regarding claim 19, Sterns discloses a kit comprising the fitting assembly, an upper valve body (mainly defined by 29), and a coupling (40 and 22) that facilitates releasable securement of the fitting body (33 and 34) to the upper valve body at the fluid 
Regarding claim 20, Sterns discloses the coupling (40) comprising a clamp (“clamping ring” 40).  
Regarding claim 21, Sterns discloses one of a containment vessel (12) and a conduit (29) that includes the upper valve body (29).  
Regarding claim 27, Sterns discloses the bracing assembly (15) is configured to transfer forces at the actuator (25 and/or 62) away from the fitting body (33 and 34), through the bracing assembly and to the upper valve body (29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterns, as applied to claims 1 and 2 above, in view of US4773442 (“Lephilibert”).
Regarding claim 3, Sterns discloses the actuator (25 and/or 62) comprising a piston (62) that facilitates translation of the actuator shaft (52) between the extended position (position of fig. 2) and the retracted position (position where seal 32 is displaced away from seat 30); however, Sterns does not disclose the actuator comprising a handle that facilitates manual translation of the actuator shaft.
Lephilibert teaches (see fig. 1) an actuator (at least partially defined by 90 and 92) comprising a handle (90) that facilitates manual translation of an actuator shaft (70) between an extended position (position of fig. 3) and the retracted position (position of fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sterns by configuring the actuator to comprise a handle that facilitates manual translation of the actuator shaft between the extended position and the retracted position, as taught by Lephilibert, to facilitate more precise controlling of the flow through the valve.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterns, as applied to claim 1 above, in view of GB260881 (“House”).
Regarding claim 9, Sterns discloses the invention as claimed except for the sealing member being a diaphragm.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sterns by configuring the fitting body to be threadedly engaged with the upper valve body and the sealing ring to be a diaphragm, as taught by House, so as to have a fitting assembly with lesser moving parts, thereby reducing mechanical vibrations from moving valve parts.
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterns, as applied to claim 1 above, in view of US2018/0119830 (“Graham”).
Regarding claim 12, Sterns discloses the bracing assembly further comprising: 
an upper brace (mainly defined by 18, 40-42 and 22) coupled with the fitting body (mainly defined by 33 and 34) proximate the fluid inlet (upper opening of cylinder 33, relative to the orientation of fig. 2); 
a lower brace (20) coupled with the fitting body (via cylinder 25, piston 62 and shaft 52) proximate the fluid outlet (bottom opening of tube 34, relative to the orientation of fig. 2); and 
a pair of fasteners (21), each fastener of the pair of fasteners coupled to each of the upper brace and the lower brace and disposed on opposing sides of the fitting body.
Sterns discloses each of the pair of fasteners being a cylindrical rod with threading at both opposing ends; however, Sterns does not disclose the pair of fasteners being a pair of sleeve members, each sleeve member of the pair of sleeve members.


    PNG
    media_image1.png
    676
    804
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sterns by configuring the pair of fasteners to comprise a pair of sleeve members, each housing a respective threaded bolt, as taught by Graham, so as to have an easy means of replacing the fasteners while maintaining the desired distance between the upper and lower braces.
Regarding claim 13, Sterns discloses the upper brace (mainly defined by 18, 40-42 and 22) comprises a clamp (“clamping ring” 40) and the lower brace (20) comprises a flange (20) coupled with the actuator (25 and/or 62) and the fitting body (mainly defined by 33 and 34).  
Regarding claim 14, Sterns discloses the lower brace (20) is movably coupled (via piston 62) with the fitting body (mainly defined by 33 and 34).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.